Citation Nr: 0026354	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  91-35 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from 
March 2, 1990, until June 16, 1997, for chondromalacia of the 
right knee.

2.  Entitlement to an evaluation in excess of 30 percent from 
and after June 16, 1997, for chondromalacia of the right 
knee.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to 
March 1972.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1990 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO).  In a decision dated March 1998, the Board 
denied the appellant's claim for an increased evaluation for 
right knee disability.  The appellant duly appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (the Court).  In February 
1999, the Court vacated and remanded the Board's March 1998 
decision as it pertained to the denial of an increased 
evaluation for right knee disability based on a February 1999 
Joint Motion for Remand in Part, Dismissal in Part, and for a 
of Stay Further Proceedings filed by the appellant and the 
appellee (Secretary of Veterans Affairs).  In accordance with 
the terms of that motion, the Board remanded this case to 
VARO for further evidentiary development in September 1999.

This case has been returned to the Board for consideration.  
We note that, while in remand status, VARO awarded the 
appellant a 30 percent disability evaluation effective from 
June 16, 1997.  The 10 percent disability evaluation from 
March 2, 1990, until June 16, 1997, was continued.  As such, 
the Board has reframed the issues as indicated on page one of 
this decision.



FINDINGS OF FACT

1.  From March 2, 1990, until June 16, 1997, the appellant's 
right knee chondromalacia was manifested by complaints of 
instability with some limitation of motion and pain.

2.  From and after June 16, 	1997, the appellant's right 
knee chondromalacia has been manifested by complaints of 
instability with clinical findings for range of motion from 
20 to 98 degrees with "excruciating pain."


CONCLUSIONS OF LAW

1.  For the period from March 2, 1990, until June 16, 1997, 
the schedular criteria for a rating in excess of 10 percent 
for chondromalacia of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 5257 (1999).

2.  For the period from and after June 16, 1997, a rating in 
excess of 30 percent for chondromalacia of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A VA examination was conducted in May 1983.  The appellant 
complained of right knee pain.  X-rays revealed minimal 
narrowing of the joint space in the lateral compartment of 
the right knee, probably due to minimal degenerative 
arthritis.  No other significant abnormality was noted.  The 
examiner's impression was probable chondromalacia of the 
right patella.  VA treatment notes dated January and August 
1984 reflect that the appellant was seen for chondromalacia 
related to a 1981 automobile accident.

Private medical treatment records from the Mississippi Sports 
Medicine & Orthopedic Center, dated July 1988 to February 
1989, reflect that the appellant was treated for complaints 
of knee pain.  An MRI (magnetic resonance imaging) scan did 
not reveal any abnormalities.  However, arthroscopy for 
hemarthrosis, revealed a lateral capsular tear as the cause.  
No other cartilaginous abnormalities were found.

A private medical stated dated December 1988, James K. 
Hensarling, M.D., reflects that the appellant was evaluated 
for right leg complaints.  Physical examination showed an 
abnormal gait, 2+ edema, tenderness to the collateral 
ligament, and decreased range of motion of the right hip.  
The physician indicated that he agreed with the referring 
physician's opinion that the persistence of knee pain was due 
to referral from the right hip.  He recommended that the 
appellant change his medication to alleviate dependent edema.

Records from the Social Security Administration regarding the 
appellant's claim for disability, dated January to March 
1989, were submitted.  The appellant reported disability due 
to right knee pain following a truck accident.

A VA examination was conducted in December 1989.  The 
appellant complained of right hip pain, and intermittent pain 
in his right knee, which was aggravated by standing or 
walking.  He reported that he took Nuprin for pain relief.  
The examiner observed that the appellant walked with the aid 
of a cane, and had a slight antalgic limp on the right.  
Examination of his knee revealed that he lacked 10 degrees 
from terminal extension, and had 125 degrees flexion.  There 
was no redness, heat or swelling of his knee, and he had 
generalized tenderness to palpation.  There was no 
instability of the knee.  The appellant performed only a fair 
heel/toe walk with difficulty on the right.  He could only 
squat one-half way down and arise again.    X-rays revealed 
no gross osseous, joint, or soft tissue abnormalities.  The 
examiner's impression was degenerative arthritis of the right 
knee, with a history of right knee injury, post arthroscopy.

A VA hospitalization summary for the period of August to 
September 1990 reflects that the appellant was admitted for 
complaints of chest pain; in addition to other disabilities, 
a diagnosis of chondromalacia of the right patella was 
provided.

At his November 1990 hearing on appeal, the appellant 
testified regarding his right knee disability.  He reported 
that he had reinjured his right knee in a motor vehicle 
accident in 1988.  He claimed that his right knee caused him 
pain, and that he could not put weight on it.  He also 
claimed that his knee would "fall out" on him.

An August 1992 statement, and treatment records dated from 
June to August 1992 from the appellant's private physician, 
William G. Munn, M.D., were submitted.  Dr. Munn reported 
that he appellant had degenerative disease of his right hip 
and knee, with 90 percent motion in his right knee.  The 
appellant reportedly had pain on weight bearing and walked 
with a cane.  He had difficulty getting up and down from a 
chair.

A VA orthopedic examination was conducted in August 1992.  
The appellant complained of pain with occasional swelling of 
his knee.  He reported that prolonged standing, walking, 
squatting, or stooping was difficult, and described instances 
of his knee giving way.  He used a cane to ambulate.  The 
examiner observed that the appellant walked somewhat slowly 
with a limp on the right.  He was able to move about the room 
without his cane.  Range of knee motion was no more than 0 to 
125 degrees.  There was significant guarding, the appellant 
vigorously complained of pain on attempts to move his knee, 
but no significant tenderness found at the time.  The 
examiner was unable to demonstrate instability.  The 
appellant had difficulty with heel and toe walking secondary 
to complaints of pain.  He was able to squat slightly greater 
than 1/3 of the way down and arise again.  X-rays revealed no 
gross osseous, joint, or soft tissue abnormality.  The 
impression was residuals of right knee injury, and history of 
arthroscopy.

An October 1992 VA examination was conducted regarding 
ulcers, and the appellant reported that he took Motrin for 
knee pain.

VA outpatient treatment records dated July 1993 to January 
1995 reflect treatment for various disabilities, including 
complaints of knee pain.

A VA psychiatric hospitalization summary for the period of 
April to May 1995 reflects that, on physical examination, 
there was decreased range of motion of the right lower 
extremity.  Gait was steady gait, but with a right limp.  A 
diagnosis of chronic right hip, and knee pain secondary to 
chondromalacia, was indicated.

VA treatment entries dated July 1995 reflect that the 
appellant complained that his knee gave way.  Objectively, 
there was no effusion and questionable instability.  He was 
provided with a knee immobilizer.

At his May 1996 hearing on appeal, the appellant testified 
regarding his right knee disability.  He claimed that he had 
pain and used a wheelchair, although he indicated that use of 
the wheelchair was in part due to degenerative arthritis in 
his hip.  He also reported that he had a walker and a cane at 
home.  He testified that his knee gave out on him.

A June 1997 receipt from Handicapable Vans, for installation 
of a "Bruno curbsider" was submitted.

At his June 1997 hearing on appeal, the appellant testified 
that he was in a wheelchair, in part, as the result of his 
knee disability.  He also reported that he had pain and 
giving away of his knee.

VA treatment records dated December 1998 to April 1999 
reflect are essentially negative for right knee complaints or 
treatment although, in December 1998, it was noted that the 
appellant had degenerative joint disease with pain relieved 
with Motrin.  He was advised to take Tylenol.  The appellant 
was hospitalized in December 1998 for evaluation of non-
Hodgkin's lymphoma and chronic lymphocytic leukemia.  Other 
diagnoses reported on the discharge summary included 
degenerative joint disease.  Physical examination during this 
period of hospitalization revealed an obese, well developed 
and well nourished male in no acute distress.  There was 1+ 
edema of the lower extremities due to chronic cellulitis.

In November 1999, a VA joint examination of the knees was 
conducted.  The appellant complained that he "rarely 
ambulates or he uses [a] wheelchair all the time and he also 
has a straight cane which he uses for very short distances 
and in the house."  He further complained of "severe pain 
in his right knee, right hip and in the lower back," and 
that he was "not able to walk because of the right knee pain 
which gives way."  He reported that he is in "constant 
pain," described as level 10 on a scale of 1 through 10.

Objectively, on physical examination in November 1999, the 
appellant did not appear in any acute distress.  He was 
observed to get out of the wheelchair and walk behind it for 
about 20 feet; he used a straight cane from the wheelchair to 
the examination table.  The appellant was unable to walk 3 or 
4 steps without the cane, and he was not able to maintain 
balance on one lower extremity at a time or to walk on heels 
or toes.  He had extreme difficulty rising off a chair and 
getting on and off the examination table.  The appellant cold 
not "don or doff shoes."

Examination of the right knee revealed no swelling and no 
effusion.  There was marked tenderness to touch.  Anterior 
and posterior drawer sign was negative.  Lachman's test was 
negative.  Varus and valgus stress test indicated extreme 
pain and increased medial opening.  Range of motion was 
markedly limited.  Both active and passive range of motion 
was 20-98 degrees and "he was in excruciating pain even to 
change the position."  The appellant could not maintain the 
right knee in extension beyond 20 degrees.

Comparatively, the left knee was unremarkable.  Both lower 
extremities had marked discoloration and redness on the 
anterior part of the legs.  There was severe limitation of 
right hip motion and "excruciating pain during movements."
The examiner indicated as follows:

It was not possible to evaluate the loss 
of balance or coordination as he was not 
even able to maintain standing position 
without the assistive devices and he was 
not able to walk without assistive 
devices.  He was not able to stand on one 
lower extremity at a time.  All these 
indicate that he was in severe pain and 
also due to possible instability of the 
right knee, he was not able to stand on 
one lower extremity at a time or able to 
walk on heels or toes.  Certainly, his 
obesity contributed to some of the lack 
of range of motion.  However, on the 
normal range of motion in the left knee 
and marked limitation in range of motion 
of right knee make me believe that it is 
because of the right knee pain and 
pathology, he has limitation in the right 
knee.  There is no atrophy of the muscles 
noted.

There are obvious limitations in the 
right hip range of motion mostly due to 
severe degenerative joint disease and 
pain and also limitations in the range of 
motion of right knee.

DeLuca could not be clearly delineated 
due to marked limitation in patient's 
functional status and pain can limit 
functional capacity at times.

The impression was degenerative joint disease of the right 
knee and right hip.  An x-ray study of the right knee showed 
small osteophytes about the right patella, but no other 
abnormalities.

II.  Analysis

The appellant contends that the 10 percent evaluation 
assigned his service-connected chondromalacia of the right 
knee from March 2, 1990, to June 16, 1997, does not reflect 
adequately the severity of his knee symptomatology.  He 
further contends that the 30 percent evaluation assigned his 
service-connected chondromalacia of the right knee from and 
after June 16, 1997, does not reflect adequately the severity 
of his knee symptomatology.  The appellant asserts that the 
evaluations should be increased based upon arthritis with 
instability with severe pain and resulting functional loss of 
the right knee.  In this case, the appeal arises from the 
initial assignment of a 10 percent disability evaluation for 
chondromalacia of the right knee by a May 1990 rating 
decision.  Where the claimant is awarded service connection 
for a disability and subsequently appeals VARO's initial 
assignment of an evaluation for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation.  Shipwash v. Brown, 8 
Vet.App. 218, 225 (1995).  Therefore, the appellant's claims 
continue to be well grounded.

In addition, the record does not indicate the need to obtain 
any additional pertinent records, and it is accordingly found 
that all relevant facts have been properly developed, and 
that the duty to assist the appellant has been satisfied.

The Board notes that the distinction between disagreement 
with the original evaluation awarded and a claim for an 
increased evaluation is important in terms of VA adjudicative 
actions.  The Court has held that, at the time of an initial 
rating in an original claim, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  As this appeal arises from an original 
claim, the Board has considered the assignment of staged 
ratings.  However, the Board has determined that staged 
evaluations are not for application in this case, beyond 
those assigned by VARO, as the disabilities have not changed 
significantly during the appeal period and uniform 
evaluations are therefore appropriate.  Id.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The appellant's right knee disability is evaluated under 
diagnostic code 5257 of the rating schedule.  For knee 
impairment involving recurrent subluxation or lateral 
instability, diagnostic code 5257 provides a 30 percent 
evaluation for severe symptoms, a 20 percent evaluation for 
moderate symptoms, and a 10 percent evaluation for slight 
symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A.  Entitlement to an Initial Evaluation in Excess of 10 
Percent 
from March 2, 1990, until June 16, 1997

The appellant's representative argues that an evaluation in 
excess of 10 percent is warranted because of the presence of 
arthritis and instability, and/or functional loss (limitation 
of motion) as required by 38 C.F.R. §§ 4.40 and 4.45 under 
DeLuca v. Brown, 8 Vet.App. 202, 205-206 (1995).  However, 
having reviewed the pertinent evidence of record, the Board 
finds no basis for the assignment of an initial rating in 
excess of 10 percent for the period from March 2, 1990, until 
June 16, 1997.
As indicated above, a 10 percent rating under diagnostic code 
5257 is warranted for slight symptoms of the knee involving 
recurrent subluxation or lateral instability.  A 20 or 30 
percent disability rating requires moderate or severe 
symptomatology.  See 38 C.F.R. § 4.41a, Diagnostic Code 5257 
(1999).

We note that the medical findings of record show that prior 
to 1990 the appellant reported persistent knee pain, which 
was attributed to the nonservice-connected right hip by his 
private physician in December 1988.  At his VA examination in 
December 1989, the appellant complained of right hip pain, 
but reported only intermittent right knee pain.  Although he 
used a cane and had a slight antalgic gait, there was no 
instability of the right knee.  The range of motion was from 
10 to 125 degrees on the right.  The impression was 
degenerative arthritis of the right knee; however, an x-ray 
study was negative for arthritis.

The first documented complaints of right knee instability are 
in the November 1990 hearing transcript.  At the November 
1990 hearing, the appellant reported that his knee would 
"fall out" on him.  A subsequently received private medical 
statement from Dr. Munn, dated August 1992, along with 
private treatment notes dated June to August 1992, reflect 
that the appellant had 90 percent motion in his right knee 
and degenerative disease of the right hip.  There was 
evidence no of instability or arthritis of the right knee.

On VA examination in August 1992, the appellant reported 
right knee pain, swelling, and giving way.  Objectively, 
range of motion was from 0 to 125 degrees on the right, with 
guarding and complaints of pain.  Again, there was no 
evidence of instability.  Furthermore, an x-ray study was 
negative for arthritis or degenerative process of the knee.  
The impression was simply residuals of right knee injury and 
history of arthroscopy.

On VA outpatient treatment in July 1995, the appellant 
reported that his right knee "gave way" and he was provided 
a knee immobilizer even though, objectively, there was no 
effusion and questionable instability of the knee joint.  
Sworn testimony from hearings in May 1996 and June 1997 
reflect that the appellant uses a cane and wheelchair because 
of disability involving both the right hip and knee, but 
there is no medical evidence of record reflecting that the 
appellant's requires assistive devices for locomotion because 
of his service-connected chondromalacia of the right knee.

Having considered the appellant's description of his right 
knee symptomatology, in conjunction with the objective 
medical findings of record, the Board finds that more than 
slight right impairment is not shown.  Accordingly, the 
preponderance of the evidence is against the claim for 
increase for the period of March 2, 1990, until June 16, 
1997.

The Board has considered whether the appellant meets the 
criteria for a rating in excess of 10 percent from March 2, 
1990, to June 16, 1997, under diagnostic codes 5256 
(ankylosis), 5258 (cartilage, semilunar, dislocated, with 
frequent episodes of "locking, pain, and effusion into the 
joint), 5260 (limitation of flexion), 5261 (limitation of 
extension), and 5262 (impairment of tibia and fibula).  
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262 (1999).  
However, the criteria for the assignment of a rating in 
excess of 10 percent under these codes are not met as there 
is no objective evidence of ankylosis, "locking," pain and 
effusion into the joint, flexion limited to 30 degrees or 
less, extension limited to 15 degrees or more, or malunion or 
nonunion of the tibia and fibula.  We note that VA 
examinations in December 1989 and August 1992 revealed 
flexion of 125 degrees; the appellant lacked 10 degrees of 
extension in December 1989.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow for application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).  The Board has based its decision in this 
case upon the applicable provisions of the VA's Schedule for 
Rating Disabilities.  The appellant has submitted no evidence 
showing that his service-connected right knee disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to VARO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In reaching a determination in this matter, the Board 
carefully considered the arguments set forth by the 
appellant's attorney, as discussed in more detail below.

1.  Instability

An evaluation in excess of 10 percent for the period of March 
2, 1990, to June 16, 1997, based on instability or 
subluxation is not warranted.  A 20 percent evaluation under 
Diagnostic Code 5257 contemplates moderate impairment of the 
knee as to recurrent subluxation or lateral instability. See 
38 C.F.R. Part 4, Diagnostic Code 5257.  The evidence of 
record does not established that the appellant has more than 
slight right knee impairment.  We note that there is only 
subjective evidence of instability and no medical 
professional (private or VA) has reported findings for 
instability.  While "possible instability" was noted on VA 
examination in November 1999, on VA examinations in both 
December 1989 and August 1992, there was no evidence of 
instability, including slight instability.  Accordingly, the 
Board must conclude that there is no more than slight lateral 
instability or recurrent subluxation of the knee.  As these 
findings do not correspond to a disability rating excess of 
the assigned 10 percent rating for the period of March 2, 
1990, to June 16, 1997, under the schedule, the claim must be 
denied.

Additionally, the Board notes that, while the appellant was 
issued a knee brace in July 1995, this appears to have been 
based on his subjective complaint that his knee gave way as 
there was objectively only questionable instability.  
Furthermore, to date, there is no objective finding of record 
for instability, including on recent VA examination dated 
November 1999, notwithstanding the examiner's comment that 
the appellant's inability to stand on one leg or walk on 
heels or toes may be due to "possible instability."  
Anterior and posterior drawer sign was negative and Lachman's 
test was negative at that time.
2.  Arthritis, Instability, and Limitation of Motion

In a General Counsel opinion, VAOGCPREC 23-97 (July 1, 1997), 
General Counsel established that when a claimant has 
arthritis and is rated under instability of the knee, that 
those two disabilities may be rated separately under 38 
C.F.R. Part 4, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257.  See also VAOPGCPREC 9-98 (August 14, 1998).

Diagnostic Codes 5003 and 5010 require that degenerative 
arthritis be established by x-ray findings and that 
degenerative arthritis will be rated on the basis of 
limitation of motion.  See 38 C.F.R. Part 4, Diagnostic Codes 
5003, 5010 (1999). 

A review of the claims folder discloses notations in the 
medical record for degenerative arthritis of the right knee, 
some of which were apparently based on history and others on 
complaints along with clinical findings.  However, arthritis 
of the knee, degenerative or traumatic, has never been 
objectively established by x-ray findings.  The x-ray studies 
conducted in December 1989 and August 1992 and November 1999 
are entirely negative for arthritis.

Accordingly, as the objective medical evidence of record is 
entirely negative for instability and arthritis established 
by x-ray findings, a separate disability rating based on 
arthritis with limitation of motion is not warranted.  See 
VAOGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 
(August 14, 1998).

3.  Functional Loss

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
In Johnson v. Brown, 9 Vet. App 7, 11 (1996), the Court 
stated that 38 C.F.R. §§ 4.40 and 4.45 were not applicable to 
Diagnostic Code 5257 because this diagnostic code was not 
predicated on loss of range of motion.  However, under 38 
C.F.R. §§ 4.40 and 4.45, both less movement than normal and 
more movement than normal is contemplated.  Lateral 
instability encompasses more movement than normal.  
Therefore, the Board considered 38 C.F.R. §§ 4.40 and 4.45 
with respect to diagnostic code 5257.

Notwithstanding, having considered the DeLuca requirements, 
the Board finds that an evaluation in excess of 10 percent 
for lateral instability or recurrent subluxation is not 
warranted based upon functional impairment for the period of 
March 2, 1990, until June 16, 1997.  The appellant's 
complaints of knee pain do not warrant an increase above the 
assigned 10 percent level under 38 C.F.R. §§ 4.40 and 4.45 
because the evidence does not substantiate "additional" 
lateral instability or subluxation of the knee due to pain on 
use or during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  Indeed, the medical 
findings of record show only complaints of intermittent pain 
in December 1989, and that the appellant had degenerative 
disease of the right hip with pain that was referred to the 
right knee.  While the record shows that the appellant used a 
cane since 1989 and wheelchair since at least 1996, the 
appellant acknowledged in sworn testimony that this was, in 
part, due to degenerative arthritis of the right hip and, in 
part, due to his right knee giving way.  However, as there is 
no objective evidence of instability of the knee and the 
appellant was awarded a 10 percent disability evaluation 
based on slight recurrent subluxation or lateral instability, 
it cannot be said therefore that the appellant has 
"additional" subluxation or lateral instability under 
38 C.F.R. § 4.40 because the schedular criteria as applied to 
the facts in this case encompasses an increased level of 
impairment (from 0% to 10%) due in significant part to 
complaints of pain and instability.  Regarding section 4.45, 
the Board notes that, although the appellant was issued a 
knee brace by the VA in July 1995, and he reported needing 
his assistive devices (cane and wheelchair) for ambulating, 
there is no evidence of regular outpatient care or physical 
therapy for this knee, or medical findings for instability or 
arthritis to substantiate the need for such devices.  These 
findings preponderate again a finding that the appellant has 
any additional functional loss due to movement abnormalities, 
weakened movement, or incoordination.  Thus, as the record 
currently stands, there is no objective medical evidence 
which confirms the presence of additional functional loss in 
the appellant's right knee beyond that contemplated in the 
present disability rating for the period of March 2, 1990, 
until June 16, 1997.

B.  Entitlement to an Initial Evaluation in Excess of 30 
Percent 
from and after June 16, 1997

From and after June 16, 1997, the appellant has been rated at 
the maximum schedular level under diagnostic code 5257, 30 
percent, for chondromalacia of the right knee.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).  The Board has 
considered whether an increased disability rating under the 
schedule is available pursuant to diagnostic codes 5260 
(ankylosis) and 5261 (limitation of extension).  However, the 
medical evidence of record is entirely negative for 
ankylosis.  While recent VA examination in November 1999 
showed marked limitation of motion of the right knee, with a 
range of motion from 20 to 98 degrees on the right, the 
rating schedule provides that extension must be limited to at 
least 30 degrees for the assignment of a disability 
evaluation in excess of 30 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

Additionally, the Board has considered 38 C.F.R. §§ 4.40 and 
4.45 under the DeLuca holding.  See VAOPGCPREC 36-97, 63 
Fed.Reg. 31262 (1998)(sections 4.40 and 4.45 must be 
considered even if the schedular rating corresponds to the 
maximum rating under another diagnostic code pertaining to 
limitation of motion).  However, because the evidence does 
not substantiate "additional" range of motion loss in the 
knee due to pain on use or during flare-ups, or due to 
weakened movement, excess fatigability, or incoordination, 
the appellant's complaints of pain in his knee do not warrant 
an increased rating above the now assigned schedular level 
under 38 C.F.R. §§ 4.40 and 4.45.  While there was marked 
limitation of motion with "excruciating pain" on movement 
reported on VA examination in November 1999, the examiner 
indicated that it was not possible to evaluate loss of 
balance or coordination, and that the DeLuca elements could 
not be "clearly delineated due to marked limitation in the 
patient's functional status."  It was further noted that 
"pain can limit functional capacity at times."  Because the 
schedular criteria as applied to the facts in this case 
encompasses an increased level of impairment (from 10% to 
30%) due in significant part to pain on use of the right knee 
with complaints of instability, it cannot be said therefore 
that the appellant has "additional" loss of motion or 
instability under section 4.40.  Furthermore, while the 
examiner indicated that the appellant had knee pain causing 
limitation of knee motion, he was unable to evaluate loss of 
balance or coordination, or other findings deemed critical 
under sections 4.40 and 4.45.  Therefore, the Board finds 
that the appellant does not actually have any identifiable 
"additional" functional impairment of his right knee which 
warrants entitlement to a higher disability evaluation from 
and after June 16, 1997.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that his service-connected right knee disorder has 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to VARO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

For the period from March 2, 1990, until June 16, 1997, a 
rating in excess of 10 percent for chondromalacia of the 
right knee is denied.

For the period from and after June 16, 1997, a rating in 
excess of 30 percent for chondromalacia of the right knee is 
denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 17 -


- 1 -


